IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
MARK JULIAN EDMONDS, §
Movant,
Vv. No, 3:16-cv-1835-5
UNITED STATES OF AMERICA,
Respondent.

ORDER MODIFYING AND ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE
JUDGE AND DENYING A CERTIFICATE OF APPEALABILITY

 

The United States Magistrate Judge made findings, conclusions, and a recommendation in
this case [ECF No. 52]. An objection was filed by Movant Mark Julian Edmonds (“Movant”)
[ECF No. 54]. The District Court reviewed de novo those portions of the proposed findings,
conclusions, and recommendation to which objection was made, and reviewed the remaining
proposed findings, conclusions, and recommendation for plain error. The Court ACCEPTS the
Findings, Conclusions, and Recommendation of the United States Magistrate Judge subject to the
following modifications.

I, LEGAL STANDARD
Under 28 U.S.C. §§ 2244(b) and 2255(h), “[a] second or successive habeas application
must meet strict procedural requirements before a district court can properly reach the merits of
the application.” United States v. Wiese, 896 F.3d 720, 723 (Sth Cir. 2018). Movant must first, as
he did in this case, receive permission from the Fifth Circuit to file a second or successive motion,
which requires that he:
make a prima facie showing [to the Circuit Court] that the motion relies on a new

claim resulting from either (1) “a new rule of constitutional law, made retroactive
to cases on collateral review by the Supreme Court, that was previously

 

 
unavailable,” or (2) newly discovered, clear and convincing evidence that but for
the error no reasonable fact finder would have found the defendant guilty.

Id. (citing 28 U.S.C. §§ 2244(b)(2), (3)(A), (3)(C), 2255(h)). Movant received permission to file
a second or successive motion from the Fifth Circuit in 2016. Second, Movant is then required to
“actually prove at the district court level that the relief he seeks relies either on a new, retroactive
rule of constitutional law or on new evidence.” /d. (citing 28 U.S.C. § 2244(b)(2), (4)).

At the time the Magistrate Judge reviewed Movant’s successive § 2255 motion, the Fifth
Circuit had not committed to any standard for determining whether a § 2255 motion “relies on” a
constitutional claim articulated in Johnson v. United States, 135 S. Ct. 2551 (2015). See ECF
No. 54 at 12 (citing Wiese, 896 F.3d at 724). The Magistrate Judge surveyed the law of the other
circuits, however, and correctly predicted that the Fifth Circuit would require Movant to show “by
a preponderance of the evidence” that “it was more likely than not that he was sentenced under the
residual clause” of the Armed Career Criminal Act (“ACCA”), United States v. Clay, 921 F.3d
550, 558 (Sth Cir. 2019); ECF No. 54 at 7, The Court now adopts and applies the “more likely
than not” standard the Fifth Circuit espoused in Clay.

Il. ANALYSIS
A. Generic Burglary
Movant objects to the Magistrate Judge’s finding that N.Y. Penal Law § 140.25 constitutes
generic burglary, because it encompasses “vehicles ‘in which any person lives.’”” Obj. { 11.

cok

Section 140.25 would constitute generic burglary if it “‘substantially corresponds’ to or is
narrower than the generic definition of burglary,” regardless “of its ‘exact definition or label.’”
Quarles v. United States, 5. Ct. __, No. 17-778, 2019 WL 2412905, at *3 (June 10, 2019)
(emphasis added) (quoting Taylor v. United States, 495 U.S. 575, 599, 602 (1990)). “[T]he

elements of generic ‘burglary’ [are] ‘an unlawful or unprivileged entry into, or remaining in, a
building or other structure, with intent to commit a crime.” United States v. Stitt, 139 8. Ct. 399,
405-06 (2018) (quoting Taylor, 495 U.S. at 598). The Supreme Court recently clarified in Svitt
that the phrase “building or other structure” encompasses any vehicle or structure “designed or
adapted for overnight use.” Jd. at 407. Generic burglary covers break-ins involving such vehicles
or structures because “[a]n offender who breaks into...a vehicle... that is adapted for or
customarily used for lodging runs [the] risk of violent confrontation” that Congress sought to
address in the ACCA. Jd. at 406 (citations omitted). Moreover, it does not matter whether “a
vehicle is only used for lodging part of the time,” as “burglary is no less a burglary because it took
place at a summer home during the winter, or a commercial building during a holiday.” Id.
These concerns apply with equal force to New York’s second degree burglary statute,
which provides, in pertinent part, that a “[a] person is guilty of burglary in the second degree when
he knowingly enters or remains unlawfully in a building with intent to commit a crime therein.”
N.Y. PENAL Law § 140.25. This statute includes all of the elements of generic burglary. See Sr,
139 S. Ct. at 405-06. Moreover, § 140.25 is a generic burglary statute even though the New York
Penal Law defines “building” as “any structure, vehicle or watercraft used for overnight lodging
of persons, or used by persons for carrying on business therein, or used as an elementary or
secondary school, or an inclosed motor truck, or an inclosed motor truck trailer.” Jd. § 140.00(2).
A burglary involving a vehicle or structure used for lodging or business involves a similar risk of
violent confrontation as a burglary of a vehicle or structure adapted or designed for lodging or
business use. Sfitt, 139 S. Ct. at 406. Thus, the Court finds that § 140.25 “substantially
corresponds to... the generic definition of burglary.” Quarles, 2019 WL 2412905, at *3 (internal

quotation marks omitted).

 
B. Burden of Proof

Even if § 140.25 is not a generic burglary statute, the Court would dismiss the successive
§ 2255 motion because Movant has not shown, by a preponderance of the evidence, that the
sentencing court relied on the residual provision of the ACCA. See Clay, 921 F.3d at 558. At the
time Movant was sentenced, federal courts viewed attempted burglary in the third-degree (a less
serious offense than second-degree burglary) as a violent offense under the ACCA, See United
States vy. Andrello, 9 F.3d 247, 250 (2d Cir. 1993) (collecting cases). Movant does not point to,
and the Court has not found, any case contemporaneous with the sentencing that would suggest
that burglary in the second-degree was not a violent felony under the ACCA. Although Movant
observes that some New York federal courts have held burglary in the second-degree to be non-
generic, see, e.g., Memoli v. United States, 04CR140 (ISR), 2017 WL 3559190, at *11 G.D.NLY.
July 11, 2017), the cases Movant cites were decided more than a decade after Movant was
sentenced and so have no bearing on whether the sentencing court relied on the residual provision
of the ACCA. Moreover, the addendum to Movant’s presentence report reflects that Movant's
convictions were for burglaries of habitations. See Presentence Report § 23, United States v.
Edmonds, No. 3:98-cr-370-M (N.D. Tex.), ECF. No. 227; id. at 15 (“[T]he defendant’s past
Burglary of a Habitation convictions in New York are crimes of violence and qualify the defendant
as an armed career criminal.”). Accordingly, Movant has not shown by a preponderance of the
evidence that the sentencing court relied on the residual provision of the ACCA.

Il. CONCLUSION

For the foregoing reasons and subject to these modifications, the Court accepts the
Findings, Conclusions, and Recommendation of the United States Magistrate Judge. The Court
has also considered the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

4
and denies a certificate of appealability. The Court adopts and incorporates by reference the
Magistrate Judge’s Findings, Conclusions, and Recommendation filed in this case in support of its
finding that that Movant has failed to show (1) that reasonable jurists would find this Court’s
“assessment of the constitutional claims debatable or wrong,” or (2) that reasonable jurists would
find “it debatable whether the petition states a valid claim of the denial of a constitutional right”
and “debatable whether [this Court] was correct in its procedural ruling.” Slack v. McDaniel, 529
U.S. 473, 484 (2000).!

In the event Movant will file a notice of appeal, the Court notes that Movant must pay the

filing fee ($505.00) or file a motion for leave proceed in forma pauperis on appeal.

Kh wSe—

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

SO ORDERED.

SIGNED July _ //, 2019.

 

 

' Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on December |, 2009, reads as
follows:

(a) Certificate of Appealability. The district court must issue or deny a certificate of appealability when it
enters a final order adverse to the applicant. Before entering the final order, the court may direct the parties to
submit arguments on whether a certificate should issue, If the court issues a certificate, the court must state the
specific issue or issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a certificate,
the parties may not appeal the denial but may seek a certificate from the court of appeals under Federal Rule of
Appellate Procedure 22. A motion to reconsider a denial does not extend the time to appeal.

(b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order entered
utider these rules. A timely notice of appeal must be filed even if the district court issues a certificate of
appealability.

 

 
